FOR PUBLICATION                             FILED
                   UNITED STATES COURT OF APPEALS                          JAN 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                          FOR THE NINTH CIRCUIT

CATHERINE LOPENA TORRES,                        No.    13-70653

                Petitioner,                     Agency No. A087-957-047

 v.
                                                ORDER
WILLIAM P. BARR, Attorney General,

                Respondent.

THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel disposition in this case shall not be

cited as precedent by or to any court of the Ninth Circuit.

      Judge Graber did not participate in the deliberations or vote in this case.